12 F.3d 1100
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James P. CLAYTON-EL, a.k.a. Carmichael Morrison, Petitioner/Appellant,v.Richard GRAMLEY, Warden, and Roland W. Burris, AttorneyGeneral of Illinois, Respondents/Appellees.
No. 92-1744.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 19, 1993.*Decided Nov. 19, 1993.Rehearing Denied Jan. 6, 1994.

Before CUMMINGS, CUDAHY and EASTERBROOK, Circuit Judges.

ORDER

1
James Clayton-El filed a petition under 28 U.S.C. Sec. 2254 in the Northern District of Illinois alleging that he was improperly denied his statutory good-time credits.  Six months prior to filing his petition, Clayton-El had filed a similar petition in the Central District of Illinois that raised claims arising from the same set of facts.  When Clayton-El filed his second petition, he misrepresented this history, and the State did not realize that he had brought two similar petitions in two separate courts until this case was appealed.  Because the claims in his second petition arise from the same events as the first, we find that this petition should be dismissed for abuse of the writ.  Rule 9(b) of Rules Governing Section 2254 Cases in the United States District Courts;   see McCleskey v. Zant, 499 U.S. 467 (1991).


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal has been submitted on the briefs